           Case 1:19-cr-10080-NMG Document 1995 Filed 07/30/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



    UNITED STATES OF AMERICA

      v.                                                  No. 1:19-CR-10080-NMG

    GREGORY COLBURN et al.,

                     Defendants


           MOTION IN LIMINE TO EXCLUDE REFERENCE TO STEPHEN WYNN

           Defendant Gamal Abdelaziz moves in limine to preclude the government from making

any reference to Mr. Abdelaziz’s former employer’s CEO, Stephen Wynn. 1 While it is not clear

whether or how the government would attempt to make such reference, Mr. Abdelaziz seeks to

pre-empt any such attempt to introduce irrelevant and inflammatory evidence designed to

prejudice the jury against Mr. Abdelaziz.

                                            ARGUMENT

           No reference to Mr. Wynn could possibly be relevant to the charges in this case. The

government alleges that Mr. Abdelaziz conspired with Rick Singer to bribe officials at USC in

exchange for his daughter’s admission to USC. These allegations have nothing to do with Mr.

Wynn, nor with Mr. Abdelaziz’s employment with Wynn Resorts, and are not made any “more

or less probable” by Mr. Abdelaziz’s association with Mr. Wynn. Fed. R. Evid. 401. Thus, any

reference to Mr. Wynn must be excluded as irrelevant.




1
        Mr. Abdelaziz does not seek to exclude any reference to his previous employment with Wynn
Resorts, nor to his work in the casino industry in general.
        Case 1:19-cr-10080-NMG Document 1995 Filed 07/30/21 Page 2 of 4




        Even if evidence involving Mr. Wynn were somehow relevant, it must be excluded

because any probative value is substantially outweighed by the danger of unfair prejudice. Fed.

R. Evid. 403. Mr. Wynn has recently faced substantial scrutiny in the media related to

allegations of misconduct before the Massachusetts Gaming Commission (“MGC”), as well as

allegations of personal misconduct. While these allegations have not been substantiated and in

fact have been vigorously refuted, Mr. Abdelaziz would nevertheless face severe prejudice from

any association with them.

        Media outlets in and around Boston have provided negative coverage of Mr. Wynn in

relation to Wynn Resorts’ gaming license application before the MGC. Civil lawsuits have also

been filed regarding Wynn Resorts’ gaming license, falsely alleging that Mr. Wynn engaged in

fraudulent activity and conspired with known “gangsters” in order to achieve a gaming license

for Wynn Resorts. While these inflammatory allegations have no merit, 2 Mr. Wynn’s image in

Boston has been tainted by the mere suggestion of misconduct. The evidence relating to Mr.

Wynn is even more likely to prejudice the jury against Mr. Abdelaziz where Mr. Wynn’s alleged

fraud was upon a Massachusetts state commission, regarding a casino built in the very district in

which Mr. Abdelaziz faces trial. Any attempt to connect Mr. Abdelaziz to Mr. Wynn’s alleged

misconduct before the MGC would subject Mr. Abdelaziz to unfair prejudice by inviting the jury

“to render a verdict on an improper emotional basis.” United States v. Varoudakis, 233 F.3d

113, 122 (1st Cir. 2000).

        Second, and even more concerning, is the recent media coverage regarding Mr. Wynn’s

alleged sexual misconduct. While the allegations against Mr. Wynn remain unproven and have



2
        The federal lawsuit naming Mr. Wynn as a defendant was dismissed for failure to state a claim.
See Sterling Suffolk Racecourse, LLC v. Wynn Resorts, Ltd., et al, 990 F.3d 31 (1st Cir. 2021).

                                                   2
        Case 1:19-cr-10080-NMG Document 1995 Filed 07/30/21 Page 3 of 4




been rejected as preposterous by Mr. Wynn, he has suffered reputational harm as a result of the

allegations on a national and local level. Introducing any evidence referencing Mr. Wynn would

invite the jury to make a connection between Mr. Abdelaziz and the outrageous allegations

against Mr. Wynn, causing substantial prejudice to Mr. Abdelaziz. Indeed, despite the fact that

Mr. Wynn has nothing to do with the charges against Mr. Abdelaziz, prominent media outlets

have made the connection between the two – to the point of referencing the allegations against

Mr. Wynn within the same article detailing the allegations against Mr. Abdelaziz in this case. 3

Given the media’s eagerness to connect Mr. Abdelaziz to Mr. Wynn and his alleged misconduct,

it is reasonable to assume that a jury could do the same. The government must not be allowed to

introduce this type of evidence which would unfairly cause the jury to associate Mr. Abdelaziz

with an unrelated third-party’s alleged misconduct, and “inflam[e] moral prejudice against [Mr.

Abdelaziz].” See United States v. Cooper, 286 F. Supp. 2d 1283, 1291 (D. Kan. 2003).

                                         CONCLUSION

       For the reasons explained herein, Mr. Abdelaziz respectfully requests that this Court

grant his motion to exclude any reference to Stephen Wynn during trial.



Dated: July 30, 2021                                  Respectfully submitted,

                                                      GAMAL ABDELAZIZ

                                                      By his attorneys,

                                                      /s/ Brian T. Kelly
                                                      Brian T. Kelly (BBO # 549566)
                                                      Joshua C. Sharp (BBO # 681439)
                                                      Lauren M. Maynard (BBO # 698742)


3
         Walter Pavlo, Former Wynn Executive Part of College Entry Scheme, Forbes (Mar. 13, 2019),
https://www.forbes.com/sites/walterpavlo/2019/03/13/former-wynn-executive-part-of-college-entry-
scheme/?sh=62735fe81bca.

                                                  3
        Case 1:19-cr-10080-NMG Document 1995 Filed 07/30/21 Page 4 of 4




                                                    NIXON PEABODY LLP
                                                    53 State Street
                                                    Boston, MA 02109
                                                    (617) 345-1000
                                                    bkelly@nixonpeabody.com
                                                    jsharp@nixonpeabody.com
                                                    lmaynard@nixonpeabody.com

                                                    Robert Sheketoff (BBO No. 457340)
                                                    One McKinley Square
                                                    Boston, MA 02109
                                                    617-367-3449




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that counsel for the defendants conferred with counsel for the government in an
attempt to resolve or narrow the issues raised by this motion. The government stated that it
agrees not to reference Steve Wynn but does not believe a court order is necessary.

                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp



                                CERTIFICATE OF SERVICE



        I hereby certify that a copy of the foregoing was filed electronically on July 30, 2021,
 and thereby delivered by electronic means to all registered participants as identified on the
 Notice of Electronic Filing.



                                                            /s/ Joshua C. Sharp
                                                            Joshua C. Sharp




                                                4

114689379v.1
